NUMBER 13-22-00322-CR

                              COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


ROBERT NICHOLAS SIMMONS,                                                     Appellant,

                                             v.

THE STATE OF TEXAS,                                                           Appellee.


                     On appeal from the 347th District Court
                           of Nueces County, Texas.


              ORDER TO FORWARD COPY OF EXHIBITS
    Before Chief Justice Contreras and Justices Longoria and Silva
                          Order Per Curiam

      This matter is before the Court on appellant’s motion for State’s exhibits number 3

and 19 and motion for extension of time to file brief. Appellant Robert Nicholas Simmons

appealed a judgment in trial court cause number 17FC-3271H. The trial court admitted

exhibits, which included State’s DVD exhibits 3 and 19. These exhibits contain audio or

video files which are not viewable by appellant’s counsel through the Court’s record service
portal. The Court is of the opinion that the appellant is entitled to view these exhibits.

Accordingly, appellant’s motion for State’s exhibits number 3 and 19 is granted. The clerk of the

trial court and the court reporter together are hereby ordered to forward a copy of State’s

exhibits 3 and 19 to appellant’s counsel within ten days from the date of this order.

       Additionally, appellant’s motion for extension of time to file brief is hereby granted,

and the brief is now due forty days after the date this order issued.

                                                                          PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
22nd day of December, 2022.




                                                2